Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 31 March 2017. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2017/013768 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: ¶ 71 contains a partial list of reference signs; there appears to be a missing final page of the specification that contains the remainder of the list.  Applicant should include the remainder of the list or remove ¶ 71.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Re: Claims 17 and 18:  Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories. All the claims are directed to one of the four statutory categories (YES). Claims 17 and 18 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019
PEG), it is determined whether the claims are directed to a judicially recognized exception.
Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
The Examiner notes that the feature of “A server for performing rental service of the separate driving assistance apparatus according to claim 1” is in the preamble of Claim 17 and not warranted patentable weight, therefore the 101 analysis of Claim 17 will be treated as an independent claim.
Taking Claim 17, A server for performing rental service of the separate driving assistance apparatus according to claim 1, comprising: 
a storage unit that stores inventory information indicating a number of lendable separate driving assistance apparatuses;
a communication unit that receives information on lending and return of separate driving assistance apparatuses from a store terminal; and
an updating unit that updates the inventory information stored in the storage unit based on the information received by the communication unit.
Also, taking dependent Claim 18, The server according to claim 17, wherein 
the inventory information is transmitted to a two-wheeled vehicle or a mobile terminal of a user of the two-wheeled vehicle by the communication unit.
MPEP 2106.04(a)(2) ll - CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY:
The phrase "methods of organizing human activity" is used to describe concepts relating to:
fundamental economic principles or practices (including hedging, insurance, mitigating risk); 
commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and 
managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).
The limitations a storage unit that stores, a communication unit that receives information, an updating unit that updates the inventory information stored, the inventory information is transmitted, under its broadest reasonable interpretation, covers a mental process. For example, "stores," "receives," “updates,” and "transmitted," in the context of this claim encompasses mental processes.  (See MPEP 2106.04(a)(2) II(B); An example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts, is found in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction.  If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
Under Prong 2, it is determined whether the claims recites additional elements that 

The claims does not recite additional elements beyond the judicial exception(s). The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than mere implementation by a generic processor, e.g. storing, receiving, updating, and transmitting information and data to control the process of renting a separate driving assistance apparatus.
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
The claim does not recite additional elements beyond the judicial exception(s). The 
claim recites no hardware or software or any indication that the steps of the method are

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The Examiner notes again that the feature of “A server for performing rental service of the separate driving assistance apparatus according to claim 1” is in the preamble of Claim 17 and not warranted patentable weight, therefore the 102 analysis of Claim 17 will be treated as an independent claim.
Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maunus (US 20110015953, hereafter “Maunus”).
Re. Claim 17, Maunus teaches A server for performing rental service of the separate driving assistance apparatus according to claim 1 (Maunus, ¶ 86; Reservation related information in regard to a rented product is exported in data file 110 from the rental agency to a folder on the server 100 of the operating company., Examiner points out that managing inventory of separate driving assistance apparatus is similar to managing baby car seats. Considering the safety inspection and sanitation requirements of the baby safety restraint system could be considered more difficult.), Maunus teaches comprising:
a storage unit that stores inventory information indicating a number of lendable separate driving assistance apparatuses (Maunus, ¶ 67; Rather, the operating system creates a data file from the car agency reservation system and forwards it to a folder on a dedicated server or a server having space dedicated to the operating company's software which automatically imports data into the operating company's database in the information categories set forth above.);
a communication unit that receives information on lending and return of separate driving assistance apparatuses from a store terminal (Maunus, ¶ 96; Reservation related information in regard to a rented product is exported in data file 110 from the rental agency to a folder on the server 100 of the operating company. Software imports data into the operating company's database 102. See FIG. 2.  Therein, the car rental company establishes triggers to immediately send such data file to operator's server 100 when a transaction occurs. These triggers apply to each and every method that leads to the creation, change, or cancellation of a reservation.); and
an updating unit that updates the inventory information stored in the storage unit based on the information received by the communication unit (Maunus, ¶ 67; Therein, a PC based application ( see FIG. 1) is used through the Internet 105 to access information about the rental status of any car seats including inventory age and recall notices. The system tracks multiple parameters of interest inclusive of reservation numbers, seat availability and consumer usage patterns.).
Re. Claim 18, Maunus teaches The server according to claim 17, Maunus teaches wherein
the inventory information is transmitted to a two-wheeled vehicle or a mobile terminal of a user of the two-wheeled vehicle by the communication unit (Maunus, ¶ 89; The application associated with the inventive method, through reservation system 103, provides on-line access to information about all inventory, inclusive of status such as currently rented, returned, in repair or service mode, tracks reservation numbers, and views reports of usage information regarding each car seat. See FIGS. 3-6. This information is available both through a personal computer 104 and the mobile device 106 using hardware such as said Motorola MC 70.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Makarov Jurij Vasilevich (RU2185990C2, hereafter “Vasilevich”) further in view of Higuchi et al. (US 8,620,025 B2, hereafter “Higuchi”)
Re. Claim 1, Vasilevich teaches A separate driving assistance apparatus connectable to a two-wheeled vehicle, the two-wheeled vehicle comprising a control block for controlling a driving operation, the separate driving assistance apparatus (Vasilevich, Abs.; Additional handlebar is furnished with controls similar to controls of main handlebar. Platform body is butt-joined to lower flange of frame on which seat for back-up driver is mounted before additional handlebar.) comprising:
Vasilevich does not teach a detection unit for detecting a traveling environment around the two wheeled vehicle;
However, Higuchi does teach a detection unit for detecting a traveling environment around the two wheeled vehicle (Higuchi, Abs.; A traveling environment recognition device includes: a measurement unit which measures a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) to provide a traveling environment recognition device which is capable of estimating the road shape with high accuracy even in the place which is too far to see the objects constituting the road such as the traffic lane and the curb (Higuchi, Col. 2, Lines 30-35), and 
Higuchi further teaches a control unit that outputs a controlling signal to the control block of the two-wheeled vehicle based on a detection result by the detection unit, the controlling signal being for assisting driving operation of the two-wheeled vehicle (Higuchi, Col. 1 Lines 11-20; Adaptive cruise control (ACC) in which the speed of a target vehicle is controlled in accordance with the speed of a vehicle ahead by using a radar or the like has been adopted in commercialized products. Further, in recent years, ACC in which a curve ahead of a target vehicle is detected by using a navigation system, to thereby automatically decelerate at the curve has also been developed. In the system as described above in which a vehicle is controlled and a warning is issued to a driver on the basis of not only the traveling condition of the target vehicle but also information of a road shape.).
Re. Claim 2, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 1, Vasilevich teaches further comprising:
an auxiliary unit that helps the two-wheeled vehicle to stand up (Vasilevich, Description, Line 29 & Figure 2; Figure 2 is a front view of a motorcycle with attachments without a body.  Auxiliary wheel and additional steering are located on the right., Examiner points out the function of the auxiliary wheel is to help the two-wheeled vehicle stand up.). 
Re. Claim 3, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 2, wherein the auxiliary unit is a wheel, and the wheel and two wheels of the two-wheeled vehicle enable the two-wheeled vehicle to stand up (Vasilevich, Description pg. 3 and Fig. 14; The location of the wheels of the scooter (26 and 27) and the side wheel 22 corresponds to the location and installation of the wheels of a standard motorcycle with a sidecar.).
Re. Claim 4, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 1, Vasilevich teaches further comprising:
a seat on which a person can sit (Vasilevich, Abs.; Platform body is butt-joined to lower flange of frame on which seat for back-up driver is mounted before additional handlebar. Description, pg. 3 and Fig.11; 11 shows a diagram of the load on the microcar when viewed from the front.).
Re. Claim 5,  Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 1, wherein the separate driving assistance apparatus is a side car (Vasilevich, Abs.; Microcar has self-aligning wheel installed in front part of platform body on flexible member, and side wheel whose arrangement and mounting corresponds to arrangement and mounting of side wheel of motorcycle with sidecar. And Description, pg. 2 and Fig. 13; In FIG. 13 microcar is shown above. Shown is a triangle (solid line) of stability (on three wheels) and a 
Re. Claim 6, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 4, Vasilevich teaches further comprising: an operating unit capable of controlling traveling of the two-wheeled vehicle (Vasilevich, Description pg. 2 and Fig 9; In Figs. 8 and 9, a microcar with a normal driver-understudy seat is shown front and left. In the left view, the microcar is shown with a body., Examiner notes that Figure 9 depicts the operator sitting on the saddle of the two-wheeled vehicle using the normal operating unit of the two-wheeled vehicle).
Re. Claim 7, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 6, Vasilevich teaches wherein the operating unit includes at least one of an acceleration operator, a braking operator and a steering operator (Vasilevich, Description pg. 3 and Fig. 14; On each steering wheel there is an engine control knob 39 (gas throttle), a front 40 and rear brake 41 control knob., The Examiner notes that the “steering wheel” is a loose translation for the handle bars.).
Re. Claim 8, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 7, Vasilevich teaches wherein the operating unit is configured to enable two passengers to alternate a driving operation when the two passengers respectively ride on the separate driving assistance apparatus and the two-wheeled vehicle (Vasilevich, Description pg. 2 and Fig. 2; Figure 2 is a front view of a motorcycle with attachments without a body. Auxiliary wheel and additional steering are located on the right. And Description pg. 2; A scooter frame was used as a microcar frame, to the upper part of which a transverse beam is fixed at one end 
Re. Claim 13, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 1, Higuchi teaches wherein 
the control unit controls a drive mechanism of the two-wheeled vehicle (Higuchi, Col. 8, Lines 8-13 and Fig. 12; For example, in the case of a curve, as shown in FIG. 12 to FIG.16, a proper vehicle speed is set in advance in 10 accordance with the road shape, whereby the proper vehicle speed suited to the road shape can be obtained. In an example of FIG. 12, when visibility is good, the proper vehicle speed is set to be higher than when the visibility is poor.).
Re. Claim 14, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 1, Higuchi teaches The separate driving assistance apparatus according to claim 1, wherein 
the control unit controls a braking mechanism of the two-wheeled
Re. Claim 15, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 1, Higuchi teaches wherein 
the control unit controls a steering mechanism of the two-wheeled vehicle (Higuchi, Col.1, Lines 28-39 a technology in which stationary objects are detected by using a millimeter wave radar, and only a stationary object which is useful to estimate a road 30 shape is selected from the detected stationary objects by using previous processing results and a yaw rate sensor or a steering angle sensor, to thereby estimate a curve. In this regard, instead of using the previous processing results, there is an alternative method in which a plurality of 35 road shapes are assumed, useful stationary objects are selected for each road shape, and a result for which the largest number of stationary objects are selected is selected as the stationary object useful to estimate the road shape.).
Re. Claim 16, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 1, Vasilevich teaches wherein 
the control unit outputs the controlling signal to the control block of the two-wheeled vehicle based on the traveling environment around the two-wheeled vehicle which is detected by the detection unit, regardless of whether a passenger rides on the separate driving assistance apparatus or the two-wheeled vehicle (Vasilevich, Description, ¶ 7; A scooter frame was used as a microcar frame, to the upper part of which a transverse beam is fixed at one end and an additional steering wheel sleeve is fixed at the other end of the transverse beam, which is connected with the main steering wheel by a thrust, the additional steering wheel is equipped with controls similar to the main .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vasilevich (RU2185990C2, hereafter “Vasilevich”) further in view of Higuchi et al. (US 8,620,025 B2, hereafter “Higuchi”) and further in view of Nomura et al. (WO 2012124522 A1, hereafter “Nomura”)
Re. Claim 9, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 1, wherein
Higuchi teaches the detection unit includes a plurality of sensors (Higuchi, column 5, Lines 55-63; the object detection unit analyzes three-dimensional data which can be obtained by processing images taken by the camera 4a and the camera 4b, and thus can detect a vertical structure as the three-dimensional object and a white line existing horizontally and continuously as the traffic lane. When two or more cameras (hereinafter, referred to as stereo camera) are used, high-resolution three-dimensional data can be obtained, and hence it is possible to detect small targets such as the traffic lane and the curb), and
Vasilevich and Higuchi do not teach at least some of the plurality of sensors are disposed forward of a headlight of the two-wheeled vehicle 
However, Nomura teaches at least some of the plurality of sensors are disposed forward of a headlight of the two-wheeled vehicle (Nomura, about wire 9 ( Examiner notes that the section title # designates the section and sub-section of Nomura’s English translated document), ¶ 17; Further, in the case of interlocking 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) with Nomura’s light emitting devices for instrumentation to create an embodiment of the present invention … that has zero or substantially no time lag with occurs between the occurrence of an accident and the interruption of the supply to the semiconductor laser.  The purpose is to make it an instant that can be ignored (Nomura, Description of Embodiments, (About the technology of the first application), ¶ 4).  The Examiner reminds the reader that “(About the technology of the first application)” is the sub-section of the Description of Embodiments is the English translation of the application.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vasilevich (RU2185990C2, hereafter “Vasilevich”) further in view of Higuchi et al. (US 8,620,025 B2, hereafter “Higuchi”) and further in view of Gropp et al. (US 20050270785, hereafter “Gropp”)
Re. Claim 10, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 1
Higuchi teaches the detection unit includes a plurality of sensors (Higuchi, column 5, Lines 55-63; the object detection unit analyzes three-dimensional data which can be obtained by processing images taken by the camera 4a and the camera 4b, and thus can detect a vertical structure as the three-dimensional object and a white line existing horizontally and continuously as the traffic lane. When two or more cameras (hereinafter, referred to as stereo camera) are used, high-resolution three-dimensional data can be obtained, and hence it is possible to detect small targets such as the traffic lane and the curb), and
Vasilevich and Higuchi do not teach at least some of the plurality of sensors are disposed upward of a front wheel of the two-wheeled vehicle
However, Gropp does teach at least some of the plurality of sensors are disposed upward of a front wheel of the two-wheeled vehicle (Gropp, ¶ 47, Besides the three headlights, electronic unit 26 for switching the power circuit is also installed inside headlight housing 20, as is a computer 27 together with longitudinal-axis sensor and vertical-axis sensor, which are not illustrated in detail., Examiner notes that the headlight assembly, depicted in Fig. 8 as part of the fairing located above the front wheel, which includes the vertical and horizontal axis sensors.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) with, ¶ 4; provided according to a known proposal (German Patent 19817594 Al) In order  For this purpose there is provided a control unit that cooperates with two sensors that do not operate on the ground-sensing principle. One measures the yaw of the vehicle around the vertical axis while the other measures the inclination of the vehicle around the longitudinal axis. (Gropp, ¶ 4 & ¶ 5).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vasilevich (RU2185990C2, hereafter “Vasilevich”) further in view of Higuchi et al. (US 8,620,025 B2, hereafter “Higuchi”) and further in view of Peterson (US 20050200514, hereafter “Peterson”)
Re. Claim 11, Vasilevich and Higuchi teach The separate driving assistance apparatus according to claim 1, wherein 
Higuchi teaches the detection unit includes a plurality of sensors
Vasilevich and Higuchi do not teach at least some of the plurality of sensors are disposed rearward of a taillight of the two-wheeled vehicle.
However, Peterson does teach at least some of the plurality of sensors are disposed rearward of a taillight of the two-wheeled vehicle (Peterson, ¶ 65; Next, in the preferred embodiment, the operator will install the optional rear radar detection unit FIG. 3 on the rear of the vehicle. This unit will be mounted underneath the rear fender, underneath or atop the rear taillight cluster, or anywhere else to the rear of the vehicle that does not impede normal and safe operation of the vehicle. The operator will next install one of the optional laser detection devices FIG. 4., The Examiner points out that the mounting instructions for Peterson’s radar and laser detectors in preferred to be underneath of atop of the taillight cluster, which meets the requirements of the instant case.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich and Higuchi’s motorcycle with sidecar with Higuchi’s using Peterson’s installation guidance in ¶ 65; the device may be mounted above or around the license plate area or taillight area, thus ensuring maximum usability. The device may be mounted in any manner possible in this area provided it does not hinder normal and safe operation of the vehicle.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vasilevich (RU2185990C2, hereafter “Vasilevich”) further in view of Higuchi et al. (US 8,620,025 B2,  883A, hereafter “Gale”)
Re. Claim 12, Vasilevich, Higuchi and Nomura teach The separate driving assistance apparatus according to claim 9, further comprising:
Vasilevich, Higuchi and Nomura do not teach a connection unit with the two-wheeled vehicle, 
However, Gale does teach a connection unit with the two-wheeled vehicle, (Gale, pg. 2; an example of the invention in minimal form is shown in the diagrams on page 3. Figs 1, 2, and 3 are side elevation plan view, and front elevation respectively.),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich, Higuchi and Peterson’s motorcycle with sidecar with Gales attachment technique to use the change in the handling characteristics alone, so that any extra carrying capacity is incidental (Gale, Pg.1, ¶ 3)
Gale further teaches wherein the connection unit is configured to allow for adjustment of a relative position to the two-wheeled vehicle in a longitudinal direction, of the separate driving assistance apparatus (Gale, pg. 2; The sidecar is attached to the motorcycle at three points 1, 2, and 3, two of which would normally have some means of adjustment to provide means of alignment of the assembly.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627